           Case 1:20-cr-00412-AT Document 57 Filed 11/29/20 Page 1 of 1
                                           U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                     November 29, 2020

BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Stephen Bannon, 20 Cr. 412 (AT)

Dear Judge Torres:

        The Government respectfully submits this letter in response to defense counsel’s motion
to withdraw from this case (Dkt. No. 55) on the ground that “alternative counsel would be better
suited to [the defendant’s] defense strategy” (Dkt. No. 56 ¶ 2).

        To ensure an orderly transition of representation and to prevent undue delay, the
Government respectfully requests that the Court not permit defense counsel to withdraw until new
counsel is retained and appears in this case on behalf of the defendant (or the defendant is
appointed counsel after demonstrating eligibility by filing the required financial affidavit). In the
absence of the appearance (or appointment) of new counsel that will represent the defendant
throughout the pending proceedings and can assure the Court that no delay will be occasioned by
the transition to new counsel, the Government would object to the withdrawal of counsel.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney

                                      By:

                                              Alison G. Moe
                                              Nicolas Roos
                                              Robert B. Sobelman
                                              (212) 637-2225/2421/2616

Cc: William A. Burck, Esq. (by ECF)
    Daniel R. Koffmann, Esq. (by ECF)
